Citation Nr: 1727237	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis and lumbar strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1985 to March 1995.  His awards and decorations included: a National Defense Service Medal; an Air Force Longevity Service Award Ribbon with a One Device; and an Air Force Good Conduct Medal with a One Device.  The Board sincerely thanks him for his service to his country.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This claim was previously before the Board in August 2015, at which time it was remanded in order to provide the Veteran a hearing before the Board.  In December 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge; a transcript of which is included in the record.

In March 2016, the Board reopened the claim for low back disability, and remanded it to the RO for further evidentiary development, a VA examination, and readjudication. 


FINDING OF FACT

The Veteran's current low back disability, to include degenerative arthritis and lumbar strain, is not related to any injury or disease incurred during his active military service, degenerative arthritis of the spine was not manifested with one year after the Veteran's separation from service


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated September 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military personnel records, as well as VA medical treatment records, private medical records, and statements from the Veteran.  The RO arranged for VA spine examinations in March 1998, November 2008, and July 2016.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist has been met. 

The Board observes that the Veteran's STRs records do not appear to be complete.  Notably, it appears that his separation examinations are not within the file.  When military records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996) (VA has a heightened duty 'to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed.").  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, 19 Vet. App. at 217-18 (2005).  Here, the claims file includes a February 2013 request for information relating to service in regards to his PTSD claim.  In March 2013, all of his available personnel records were supplied.  The Board notes that although the separation examinations were not within the claims file, the Veteran's available STRs adequately demonstrate the Veteran's in-service complaints of low back pain.  Further the Veteran has not provided VA with any STRs, or advised that any are outstanding.  As such, the Board finds that VA's duty to assist to obtain military records has been met.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

II. 
Factual Background

In a September 1984 medical prescreening form, the Veteran marked "no" for back trouble.  In his October 1984 entrance report of medical history, the Veteran marked "no" for recurrent back pain.  In that month's entrance examination, he was marked clinically normal for spine/other musculoskeletal.  In May 1987, the Veteran cut his thumb on a bin.  The clinician noted that this injury occurred within the line of duty, and the Veteran had had a laceration on his right thumb sutured.  Another STR from this month noted that the Veteran complained of chronic low back pain. 

In an April 1992 service radiographic record, the Veteran complained of low back pain for two years.  An x-ray of his spine showed no definite fracture and transitional vertebrae.  In another record from this month, the Veteran complained that his back began aching two years prior, and that the pain was worse when he sat.  He requested time off work per recommendation of a chiropractor.  He was assessed with chronic low back pain, and the clinician saw noted that he saw no reason to place the Veteran on leave per the chiropractor's request.  The Veteran was placed on a temporary restriction. 

In May 1992, the Veteran complained of two years of constant back pain.  An x-ray impression noted a transitional vertebrae, and the clinician's impression was chronic low back pain.  Another record from this month noted that the Veteran complained of low back pain of an unknown cause.  Another record from this month noted a major decrease in low back pain, with the assessment that it was functioning within normal limits.  In March 1994, the Veteran complained of low back pain with that record noting that he had not participated in heavy lifting.  In April 1994, he complained of worsening back pain.  

In his August 1995 claim, the Veteran alleged that his low back disability began in March 1990. 

In the March 1998 VA examination, the Veteran complained of experiencing some low back pain for the last six to seven years that radiated to his upper back.  He was seeing a chiropractor, but continued to have localized pain in his lower back region.  Upon physical examination, the Veteran flexed to approximately 80 degrees with discomfort.  He extended 20 degrees, and was able to do side to side bends each way to 20 degrees.  His deep tendon reflexes were uniformly symmetrical in his lower extremities, and his motor function was 5/5.  His sensory examination was grossly intact.  The x-ray imagining reviewed showed no fractures, dislocations, or subluxations.  Disc spaces were well maintained, and his spine had good alignment.  The VA examiner's impression was that the Veteran had a back sprain that was mildly to moderately symptomatic depending on his activity level.  

In a June 1998 VA medical record, the Veteran was noted as having chronic low back pain.  He reported that he worked at the Post Office, and reported that this position required repetitive lifting and sorting.  

In his November 2005 statement, the Veteran claimed that his treating physicians advised him that his current low back disability was related to service.  

In an April 2007 VA medical record, the Veteran complained of worsening mid-back pain that radiated, in part, to his right lower back.  He had this pain for years, and it worsened within the last few months.  He did not report a history of injury regarding his back; however, he stated that he lifted heavy items while in service.  The medical care provider's impression was that there was mild facet hypertrophy and sclerosis, no evidence of spondylolisthesis, and that the vertebral body heights and disc spaces were maintained.  

In his August 2008 claim to reopen, the Veteran stated that his low back muscle strain was treated in active duty, and that he was additionally placed on light duty profiles.  He reported continued difficulty regarding his low back disability.  

In a September 2008 VA medical record, it was noted that the Veteran was reported as only being interested in having his back pain addressed.  He became angry when the medical care provider attempted to elicit a more complete history of his low back disability.  He was prescribed physical therapy, was given exercise protocol, and was provided a trial of a TENS unit.  

In an October 2008 VA medical record, the Veteran complained of non-traumatic back pain since 1988.  He had central low back pain that radiated superiorly and intermittently.  He underwent a trial TENs treatment that improved his back pain symptoms.  In an October 2008 private medical record, upon review of spinal imaging, the private medical provider noted no fracture, dislocation, or gross soft tissue abnormality. 

In the November 2008 VA examination, the Veteran complained of constant low back pain that was aggravated by prolonged standing.  He would exercise and play racquetball on a fairly regular basis.  He did not experience flare-ups or incapacitating events.  It was noted that he did not have recent physical therapy, back injections, or recommendations for surgery.  He worked at the Post Office without limitations.  

Upon physical examination, it was noted that the Veteran did not appear to be in acute distress.  He had no spasms, but was tender in the L5 region.  He had normal lordosis and normal symmetry of motion during range of motion testing.  Forward flexion was 0 to 85 degrees; extension was 0 to 35 degrees; left and right bending and left and right rotation were all 0 to 35 degrees in active, passive, and against resistance testing.  The VA examiner did not observe pain, fatigue, or incoordination with repetitive motion in any plane.  Review of a September 2008 x-ray showed normal alignment; disc spaces were preserved; vertebral heights were maintained; and there was minimal spondylosis with minute anterior osteophytes through the spine.  The VA examiner concluded that this was a normal examination of the spine with minimal, if any, evidence of spondylosis.  He concluded that the Veteran had mechanical back pain.  The VA examiner noted that no new evidence had been provided since the prior denial of the Veteran's claim.  He further noted that Veteran had only been seen at VA on instances just prior to his VA spine evaluations.  He opined that the Veteran's mechanical low back pain was not related to service.  

A November 2008 private MRI imaging study noted that the Veteran had a focal right lateral disc bulge at L5-S1 that appeared to slightly displace the right L5 roots posteriorly.  He was also noted to have mild concentric disc bulges at L4-5 and L5-S1. 

In his March 2009 VA Notice of Disagreement, the Veteran claimed that the RO improperly considered his STRs.  Specifically, the RO did not consider entries discussing an April 1992 finding of transitional vertebrae or a May 1992 notation of lumbar lordosis.  He continued that the March 1998 VA examiner noted an increased density in both "SI joints" and apparent ankylosing spondylosis.  On November 2008, he was found to have disc bulges.  He claimed that the foregoing demonstrated a progression of his symptoms.  

In April 2009, the Veteran reported to his private medical provider that he was in a motor vehicle accident.  He complained of worsening pain and low back pain.  In another private medical record from later this month, the Veteran complained that he experienced a sharp stabbing pain after bending.  The private medical provider opined that this pain was the result of his recent motor vehicle crash and an old disc problem.  

In April 2009, the Veteran applied for approximately two weeks medical leave under the Family Medical Leave Act.  He experienced back strain, pain, and muscle spasms.  His private medical provider noted that he was unable to lifting or stand for longer than 20 minutes.  He could not perform duties during a flare up.  He was estimated to have two to four flare-ups a year, where he was expected to miss three to four days per event.  Private medical records from this month noted that the Veteran was diagnosed with a back sprain/strain not otherwise specified, and degeneration of the lumbar/lumbosacral spine.  

In a May 2010 statement, the Veteran claimed that the Post Office reassigned him to less strenuous indoor duties due to his shortness of breath.  

In a January 2011 VA MRI imaging report, the medical care provider noted mild degenerative changes in the facet joints.  No disc herniation, neural impingement, or spinal canal stenosis was observed.

In his April 2011 VA Form 9, the Veteran stated that he was not provided enough time to present evidence for his claim.  After he left service, his back was "messed up," and he did not believe that his Military Occupational Specialty was taken into account.   

At the December 2015 hearing, the Veteran testified that during service, at some time in 1986 or 1987, he was struck by a falling container cabinet which lacerated his thumb.  He claimed that he was certain that this event injured his back.  During service, his job was to pick up aircraft parts.  He would lift and transport these items without any assistance from others.  Items he handled included tires and other parts.  He testified that since he began his claim to reopen in 2008, he could not say if any medical provider linked his current low back disability to service. 

In a January 2016 private medical opinion, Dr. K.M. reported that the Veteran currently was being treated for a non-service related injury he sustained at the Post Office.  In service, the Veteran was supply clerk.  This required him to fill large bins with materials, lifting heavy objects, repetitive bending, and pushing and pulling.  He was given modified duties that were equally strenuous, which included heavy lifting of aircraft parts.  Upon entry into service in October 1984, the Veteran had a "clean bill of health."  In and around March 1990 the Veteran was diagnosed with low back pain.  After this diagnosis, he sought medical assistance for his condition.  After his discharge in 1995, he began to work for the Post Office in 1997.  Since leaving service, the Veteran experienced continued low back symptoms, and continued seeking treatment.  He was rediagnosed with low back pain in 2008, after a November 2008 imaging study showed disc bulges and displacement of the right L5 roots.  Dr. K.M. asserted that the Veteran has continued to receive/seek medical treatment for his low back disability at military and private hospitals.  He opined that the Veteran's current low back disability was more likely than not related to service.  

In the July 2016 VA spine examination, the Veteran complained of experiencing back pain since 1987 when a cabinet fell on him.  When the cabinet fell on him, it lacerated his left thumb.  He received treatment for his thumb, but not for his back; however, he experienced intermittent back pain at this time.  In 1988, he was given the duty of picking up aircraft parts.  In the preceding three years he participated in a lot of heavy lifting.  During this time, he experienced back pain and underwent physical therapy treatments.  He complained of worsening sharp back pain from the center of his low back down towards his sacrum.  This pain was worse when he stood.  If he stood for longer than five minutes he would have "a lot" of back pain.  

Upon physical examination, the VA examiner diagnosed the Veteran with degenerative arthritis.  He noted that the Veteran experienced pain upon forward flexion that did not result in a functional loss, but overall had a normal range of motion.  The Veteran's low back disability interfered with his ability to stand.   However, the VA examiner found no: flare-ups (reported or otherwise); pain on weight bearing; muscle spasms; localized tenderness; guarding; muscle atrophy; radiculopathy; ankyloses; neurological abnormalities related to a thoracolumbar spine condition; intervertebral disc syndrome; or other pertinent findings related to the diagnosis of degenerative arthritis.  X-ray imaging conducted at this examination showed no gross radiographic abnormalities.  The VA examiner, upon review of the medical record, noted that treatment notes and x-rays from 1992 to March 1998 showed that there was no orthopedic disease process or evidence of continuity of a chronic disabling condition.  He noted that Dr. K.M. treated the Veteran for a work-related injury at the Post Office, and that the Veteran was diagnosed with low back pain secondary to a work-related injury at the Post Office.  The VA examiner concluded that the lack of medical documentation from 1994 to 2007 was demonstrative of an absence of a chronic medical condition.  Further, the Veteran's STRs, while showing that the Veteran presented with back pain several times, did not note any specific injury of the back/spine and additionally showed that the Veteran denied any specific trauma.  He concluded that it was less likely than not that the Veteran's current low back disability was incurred or caused by service.  

III. Analysis

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran's current low back disability is related to his service.  While the Veteran's STRs show that he had frequent complaints of chronic low back pain, they do not show that the Veteran experienced a back trauma, or was diagnosed with a low back disability.  Notably, the Veteran denied trauma in service.  The Board has considered his testimony and statements that he lifted heavy aircraft parts and notes that his testimony is consistent with the circumstances of his service.  Significantly, post service imaging of his spine was characterized as without abnormalities by the July 2016 VA examiner.  More probative, however, the July 2016 VA examiner found that the record did not support the Veteran's claims that his low back disability was related to lifting heavy aircraft parts or having a cabinet fall on him.  The Board notes the Veteran's thumb laceration was related to a bin, and not a falling cabinet.  The evidence is also against a finding that the Veteran's had a clinically noted back disability before the March 1998 VA examination observed a diagnosis of back strain.  As such, service connection for a low back disability on the basis that such disability became manifest in service and persisted is not warranted.  

As the Veteran's degenerative arthritis was not shown to have been manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, the first diagnosis of degenerative changes by X-ray in the record was many years after service, in 2009.

Service connection is also not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity has not been established by the medical records.  As noted by the July 2016 VA examiner, there are gaps in the medical records.  In addition, certain medical records suggest his back complaints were not continuous but were initiated by intercurrent events.  For example, a June 1998 record suggested back pain was due to repetitive lifting and sorting at his post-service job.  Further, in April 2009 the Veteran's back pain was related to a recent motor vehicle crash and an old disc problem that was not found to be related to service.  While the Veteran is competent to describe observed symptoms such as back pain, to the extent that he is asserting continuity of symptomatology, the Board does not find his statements to be credible.  These statements are made in connection with his claim for compensation, which the Board finds to be self-serving.  See Buchanan, 451 F.3d at 1336 (the Board may find lay evidence lacks credibility if it is the product of bias or conflicts with other statements); see also Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the Veteran's statements.  As such, the preponderance of the evidence is against the claim of service connection for a low back disability based on continuity of symptomatology.

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  As noted above, the July 2016 VA examiner opined that there was no evidence that the Veteran incurred an injury in service and that the recent imaging study and examination showed no gross radiographic abnormalities of the spine.  The Board finds the July 2016 VA examination to be entitled to great probative weight, as it took into account review of the Veteran's record to include his medical history.  The examiner's opinion that the lumbar spine disability is less likely than not incurred in service was based on a physical examination complete with x-rays and included a historically accurate explanation of rationale that cites to factual data.  As such, service connection for a low back disability is not warranted. 

The Board acknowledges that the Veteran provided a January 2016 medical opinion by Dr. K.W. that purported to associate the Veteran's current low back disorder with service.  However, the Board finds this medical opinion is of little probative value.  This record appeared to suggest that the Veteran continued to seek medical care from the government and medical provides after 1990.  However, as the July 2016 VA examiner has noted, and the record shows, the Veteran's treatment-related medical records have gap spanning nearly 13 years from 1994 to 2007.  Dr. K.W. did not address this gap of time within his opinion.  Additionally, this opinion did not take into account the Veteran's motor vehicle accident, or the effects of his employment and/or any injuries sustained at his position at the Post Office (of which the Veteran claimed required repetitive lifting and sorting).  The Board notes that in order for it to find a record probative, it must be accurate and not create implications that are not supported by the record.  As shown by the foregoing, the Board finds that Dr. K.W.'s opinion is based on a historically inaccurate predicate.  As such, the Board finds that Dr. K.W.'s opinion has little probative value, and that the July 2016 VA spine examination, which considered this private opinion, is the more persuasive and probative, and is thus dispositive in this case.   

Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a low back disability related to service) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the complexity of the medical question at issue in this matter, the Veteran, who is not shown to have the necessary education, training, or experience, are not competent to opine as to the diagnosis and etiology of his low back disability, as it is not a conditions capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise (in the absence of continuity since service).  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of arthritis or muscle strain, or any other low back disability, is a matter of medical complexity, and, therefore, the Veteran's statements do not constitute probative evidence in the matter.  Thus, to the extent that his lay statements (or any medical evidence based on his lay statements) assert that he has a low back disability are not competent evidence in support of his claim.


ORDER

Service connection for a low back disability, to include degenerative arthritis and lumbar strain, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


